Harwood, J.,
concurs, with the following memorandum. I concur in the result reached by my colleagues in the majority and vote, along with them, to modify the determinations only to the extent of vacating the penalties imposed and to otherwise confirm them. I am satisfied that there is substantial evidence in the record to support the conclusion that the officers were guilty of the charged misconduct. I only file this separate opinion to stress my distaste for the manner in which the appellants-respondents discharged their administrative responsibilities. While I agree with my dissenting colleague that the conduct of the Hearing Officer and the Commissioner was far from exemplary, I do not agree, however, that the officers were thereby denied due process of law.